   Case 1:19-cr-00463-DLC Document 107 Filed 09/16/20 Page 1 of 1




Myers & Galiardo, LLP   I 52 Duane Street, 7FI., New York, NY 10007 I 212-986-5900 I www.citylaw.nyc
BY ECF:
Honorable Denise L. Cote                                        September 16, 2020
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312



                              USA v. Zirkind 19 CR 463 (DLC)



Hon. Denise L. Cote:

Mr. Zirkind has agreed to take a plea on consent of all parties on October 8,
2020 at 10am. The prior date of September 24, 2020 presented a conflict
because defense counsel was under court order to participate in an all-day
suppression hearing.

Mr. Zirkind has consented to having his plea taken by Skype video
conferencing per my prior communication with this court. The court need not
make any arrangement for in-person appearance.


                                                              Respectfully,
CC: US Government
                                                              /s/Matthew D. Myers
                                                              Attorney for Defendant




                                            N •Y•C
